Justice MULLARKEY
dissenting:
The Board of County Commissioners for Arapahoe County (Arapahoe County) appeals from a judgment of the District Court, Water Division 4 (water court), dismissing Arapahoe County’s application for determination of conditional water rights. I would reverse and remand this case for consideration of the application without requiring a showing of water availability. Accordingly, I respectfully dissent.
Arapahoe County applied to the water court for conditional water rights to construct and develop the Union Park Reservoir Project, which would divert water for in-stream use in the Gunnison River Basin and for use in Arapahoe County. Arapahoe County’s application requested a conditional right for consumptive use of 900,000 acre-feet of water. The water would reach Arapahoe County via a trans-mountain diversion tunnel from the Gunnison River to the Antero Reservoir.
Over a five-year period, the water court considered the objections of a number of water users whose rights are senior to those sought by Arapahoe Comity. The water court entered pretrial orders' establishing a framework for adjudicating the case and formulating the issues raised by Arapahoe County’s applications for conditional water rights and the statements in opposition filed by other water users in the Gunnison River Basin. The water court ruled that Arapahoe County had the burden of proof in determining availability of water in the Gunnison River Basin. Thus, in phase I of the water court’s hearing, the court heard evidence to determine whether the water was available for the Union Park Project.
The water court found that a maximum of 20,000 acre-feet of unappropriated water was “legally available” for appropriation on an annual basis at the points of diversion claimed by Arapahoe County. The water court also found that Arapahoe County had failed to meet its burden of proof and had not established that any additional unappropriated water was available. Arapahoe County decided not to proceed to the second phase of the proceedings because 20,000 acre-feet of water was insufficient for its needs. Accordingly, the water court dismissed the application and declared its findings.
Arapahoe County subsequently appealed the holding to this court, asserting that its computer modelling techniques were sufficient to meet the requirements to show availability. The majority affirms in part and reverses in part the water court, stating:
[T]o acquire a conditional water right decree, an applicant must establish that there is a substantial probability that within a reasonable time water can and will be appropriated and put to a beneficial use. The applicant must prove, as a threshold requirement, that water is available based upon river conditions existing at the time of the application, in priority, in sufficient quantities and on sufficiently frequent occasions, to enable the applicant to complete the appropriation with diligence and within a reasonable time. When river conditions *974existing at the time of the application for a conditional water right decree prevent completion of the proposed appropriation, there is no substantial probability that the project will be completed with diligence within a reasonable time.
Maj. op. at 962. The majority holds that the water court erred in requiring Arapahoe County to prove water availability based on the assumption that all absolute water decrees and all major conditional decrees will be exercised at the full decreed amounts. Maj. op. at 958-59. On that basis, it remands for a new trial or further proceedings. Maj. op. at 957. Although not requiring an applicant to take outstanding absolute water rights at face value, the majority requires an applicant to take some account of present demands on the river in proving the availability of water. Maj. op. at 962. The court states:
Proof of such a substantial probability involves use of current information and necessarily imperfect predictions of future events and conditions.
Maj. op. at 961. The majority also holds that only absolute water rights should be considered to the extent of historical diversions when evaluating water availability.
I disagree with the analysis and the conclusion of the majority. In my view, the majority opinion extends the analysis presented in Southeastern Colorado Water Conservancy Dist. v. City of Florence, 688 P.2d 715 (Colo.1984), a case which is based on an erroneous understanding of the “can and will” statute. § 37-92-305(9)(b), 15 C.R.S. (1990). I would adhere to Colorado River Water Conservation Dist. v. Vidler Tunnel Water Co., 197 Colo. 413, 594 P.2d 566 (Colo. 1979), and hold that an applicant for a conditional water right does not bear the burden of estimating the availability of water.
I.
A.
The “can and will statute” provides:
No claim for a conditional water right may be recognized or a decree therefor granted except to the extent that it is established that the waters can be and will be diverted, stored, or otherwise captured, possessed, and controlled and will be beneficially used and that the project can and will be completed with diligence within a reasonable time.
§ 37-92-305(9)(b).
Under well-established rules of statutory construction, our primary task in construing a statute is to ascertain and to give effect to the intent of the general assembly. Sigman v. Seafood Ltd. Partnership I, 817 P.2d 527, 530 (Colo.1991). If possible, the court should determine the intent of the legislature from the plain language of the statute. City of Lakewood v. Mavromatis, 817 P.2d 90 (Colo. 1991); McKinney v. Kautzky, 801 P.2d 508 (Colo.1990). The legislative history of an act may be helpful in resolving questions of statutory interpretation. People v. Emerterio, 839 P.2d 1161 (Colo.1992).
B.
The plain language of the statute itself does not require a showing that sufficient water will be available in the future to carry out the applicant’s proposed project. Rather, the statute requires proof only of affirmative actions which are within the control of the applicant. See, e.g., Public Service Co. v. Bd. of Water Works of Pueblo, 831 P.2d 470, 478 (Colo.1992), FWS Land and Cattle Co. v. State Div. of Wildlife, 795 P.2d 837, 840 (Colo.1990). The statute requires that applicants establish that water “can and will be diverted, stored or otherwise captured, possessed and controlled and will be beneficially used and that the project can and will be completed with diligence and within a reasonable time.” § 37-92-305(9)(b). Nothing in the text of the statute requires consideration of other water rights or other factors which are beyond the control of the applicant, even though those rights or factors ultimately may prevent the applicant from perfecting its water right. To the contrary, the language is limited to those affirmative acts which the applicant can take to demonstrate an intent to use the water if available. Thus, there is no textual support for the majority’s interpretation.
*975C.
Nothing in the legislative history shows an intent to require applicants to prove the availability of water. By enacting the “can and will” statute, the legislation codified part of the Vidler holding and prohibited the speculative acquisition of conditional as well as absolute water rights.24 § 37-92-103(3)(a), 15 C.R.S. (1990); § 37-92-305(9)(b).
In Vidler, a Colorado corporation sought a conditional water storage decree for future trans-mountain diversions without any definite plans for use of much of the water. This court held that the applicant failed to establish the requisite intent necessary to grant the requested conditional water right. Vi-dler, 197 Colo, at 417, 594 P.2d at 568. We recognized that the applicant had shown an intent to use part of the water on its own property, but found that intent was not proved for the greater proportion of the water based on mere negotiations with various municipalities without firm contracts or agency relationships with the municipalities. Further, the court held that:
[a] showing of actual, certain availability, or of a good faith belief in the availability, or unappropriated water is not a prerequisite for an award of a conditional right to waters from surface streams. An applicant for a conditional decree may know that at the time he applies no water is available for appropriation.
197 Colo, at 418, 594 P.2d at 569 (emphasis added in part). See also, Fundingsland v. Ground Water Comm’n, 171 Colo. 487, 468 P.2d 835 (1970).
Our original understanding of “speculation,” as illustrated by Vidler, did not include speculation about the availability of water. Vidl&ds interpretation of “speculation” was:
The right to appropriate is for use, not merely for profit.... To recognize conditional decrees grounded on no interest beyond a desire to obtain water for sale would — as a practical matter — discourage those who have need and use for the water from developing it. Moreover, such a rule would encourage those with vast monetary resources to monopolize, for personal profit rather than beneficial use, whatever unappropriated water remains.
Vidler, 197 Colo, at 417, 594 P.2d at 568.
Using Vidler as a basis for preventing speculative acquisitions of water rights, Senate Bill 481 was proposed in response to a very large number of applications for conditional water rights sought by several related parties, often referred to as “the Huston filings.”25 Senator Anderson, the President of the Senate and the bill’s Senate sponsor, stated at the opening of the Senate Floor Debates that:
A lot of this [S.B. 481] was taken strictly out of court language that we’ve gone through, especially going back to the one that just came out on the twenty-third of April which was [the] Vidler Tunnel case, Colorado River Water Conservation District v. Vidler, and there’s some really interesting language in here that, I think, helps us a great deal with the position the court has taken on this particular case in viewing the concern we have as far as the Huston filings and this type of thing because they go back and speak to the old City and County of Denver v. Northern Colorado Water Conservancy District case some years ago but it’s interesting because they use language our Constitution guar*976antees a right to appropriate, not a right to speculate, and that’s why this language ... is a part of this amendment I’m proposing here.
Senate legislative tapes, Floor Debates on S.B. 481, April 25, 1979, at 1:38 p.m. (emphasis added).
'’Similarly, Representative Burford, Speaker of the House of Representatives and the House sponsor of the bill, opened the House floor debates by emphasizing that the purpose of the bill was to avoid speculative acquisition of water rights:
[The bill] is an attempt to reaffirm what legislative intent has been on some of our past major pieces of water legislation. It is a direct reaffirmation of the legislative intent as to those pieces of legislation. It is felt by the sponsor in the Senate and myself that this reclarifying ... particular portions of the law will help in defeating some of the filings which have taken place throughout this state over the past two or three months. They are generally referred to as the Huston filings. They are now centered in one court in Arapahoe County, Judge Shivers’ court. We feel that a reaffirmation of some of the thoughts that went into prior legislation will be helpful in the case and for that reason ask for your support of Senate Bill 481.
House legislative tapes, Floor Debates on S.B. 481, May 10, 1979, at 10:06 a.m.
Representative Burford’s statements demonstrate an intention to reaffirm the existing law and not to change or overrule any decision by this court.26 The intent of the General Assembly in enacting this statute was “to reduce speculation associated with conditional decrees and to increase the certainty of administration of water rights in Colorado.” FWS Land and Cattle Co., 795 P.2d at 840. Thus, it is clear that the “can and will” statute was passed in reaction to speculative water applications, e.g., the Huston filings, which were purely for pecuniary gain. I have found no indication in the legislative history that the legislature intended to require the applicant to show water availability. The majority cites no such authority, and I would conclude that there is none.
D.
Because the majority’s analysis is unsupported by either the statutory language or its history, the majority’s rationale ultimately rests on our case law, primarily the Florence decision. After the enactment of the “can and will” statute, this court decided Florence, which involved the City of Florence’s application for a conditional water right of 100 c.f.s. of Arkansas River water for municipal use. Objectors to the granting of the right argued that Florence was claiming more than it could ever use, citing factors such as the city’s limited financial resources, low population projections, and the city’s water intake and treatment facilities which were not designed to handle the large quantity of water sought. The objectors also claimed that the right would rarely, if ever, be in priority since the Arkansas river already was overap-propriated. Florence, 688 P.2d at 715-17. We held that Florence’s mere hope that the climate or river conditions would change in the future did not satisfy the “can and will” statute. Id. at 718. Florence did not expressly hold that the “can and will” statute overruled or substantially modified the holding ’of this court in Vidler, Florence, 688 P.2d at 717, although the opinion clearly can be read to have had that effect. The water court so interpreted Florence in the present case when it required a showing of water availability as a prerequisite to Arapahoe County obtaining a conditional water right.27 *977In my opinion, the “can and will” statute actually affirmed Vidler and was not intended in any way to overrule or modify that opinion. Thus, I would overrule or limit Florence to the extent that it casts doubt on the continuing validity of Vidler.
Principles of stare decisis ordinarily would weigh against overruling or limiting Florence with respect to its interpretation of the “can and will” statute. Florence, however, is entitled to no such deference because it contains no analysis of the “can and will” statute and how Vidler was impacted by its enactment. Instead, it merely notes that Vidler preceded enactment of the “can and will” statute. Florence, 688 P.2d at 717. While that statement is certainly true, it provides no basis for limiting Vidler. Nothing in the language of the statute or its legislative history suggests that the “can and will” statute was intended to affect Vidler in any way. In fact, as the history discussed above shows, the legislature looked to Vidler with approval. Thus, Florence’s, conclusion that the “can and will” statute limited Vidler was erroneous.
With the exception of Florence, our prior applications of the “can and will” statute have been limited to matters within the applicant’s control. For instance, in FWS Land and Cattle Co., 795 P.2d at 840, we held that the applicant had failed to meet the criteria under the “can and will” statute because the applicant did not have an ownership right or access right to the reservoir site that was the source of water. Similarly, because a project is not viable if it is not economically feasible, we held that the “can and will” statute requires a showing of economic feasibility. Public Service Co., 831 P.2d at 478. Under both of these cases, we required.that the applicant make sufficient efforts to demonstrate that it actually could use the water if it was available. However, in neither ease was an actual showing of availability required.
II.
Construing the “can and will” statute as not requiring proof of water availability is more consistent with the constitution than ■the reading given by the majority. The Colorado Constitution, in relevant part, states:
Section 5. Water of streams public property. The water of every natural stream, not heretofore appropriated, within the state of Colorado, is hereby declared to be the property of the public, and the same is dedicated to the use of the people of the state, subject to appropriation as hereinafter provided.
Colo. Const. Art. 16, § 5 (emphasis added).
Article 6. Diverting unappropriated water-priority preferred uses. The right to divert the unappropriated waters of any natural stream to beneficial uses shall never be denied. Priority of appropriation shall give the better right as between those using the water for the same purpose; but when the waters of any natural stream are not sufficient for the service of all those desiring the use of the same, those using the water for domestic purposes shall have the preference over those claiming for any other purpose, and those using the water for agricultural purposes shall have preference over those using the same for manufacturing purposes.
Colo. Const. Art. 16, § 6 (emphasis added).
As Vidler held, the constitution guarantees a right to appropriate and not to speculate. Vidler, 594 P.2d at 568; Denver v. Northern Colorado Water Dist., 130 Colo. 375, 408, 276 P.2d 992, 1009 (1954). The Colorado Constitution and its implementing statutes focus on an applicant’s ability to put the water to some beneficial use and not on the availability of that water. See, e.g., Southeastern Water Conservancy Dist. v. Rich, 625 P.2d 977 (Colo.1981) (holding that a new appropriator will be allowed if no injury will occur to senior users on an over appropriated river). Vidler correctly warned that to do otherwise would “discourage those who have need and *978use for the water from developing it.” Vidler, 594 P.2d at 568.
III.
Finally, the majority’s formulation of its required showing of water availability is arbitrary and unworkable. Under the majority’s analysis, availability must be shown under river conditions “existing at the time of the application.” Maj. op. at 957. The conditions at the time of the application may have little or no bearing on the actual availability of water when the water right is perfected. For example, availability of certain water supplies may be seasonal. In the winter or during the height of irrigation season, very little water may be available, whereas at other times, substantial water may be available. To penalize or reward an applicant simply because of the time the application was filed bears no relationship to the applicant’s ability to put the water to beneficial use. As I see it, the majority’s test actually undermines the policy goals of encouraging beneficial use and introduces an undesirable element of game-playing into the award of conditional water rights. Strictly applied, the majority’s test will put conditional rights to an end.
IV.
In conclusion, a determination of water availability is unnecessary and is not required by the statute. I would overrule Florence and reaffirm Vidler. I would remand this decision to the water court to reconsider the application for a conditional water decree in light of this holding.
Chief Justice ROVIRA and Justice SCOTT join in the dissent.

. The clearest statement in the statute of the intention of the legislature on this matter was in the revised definition of “appropriation.” The legislature redefined appropriation as:
the application of a specified portion of the waters of the state to a beneficial use pursuant to the procedures prescribed by law; but no appropriation of water, either absolute or conditional, shall be held to occur when the proposed appropriation is based upon the speculative sale or transfer of the appropriative rights to persons not parties to the proposed appropriation ....
§ 37-92-103(3)(a), 15 C.R.S. (1990) (emphasis added). See also Ch. 346, sec. 5, § 39-92-103(3)(a), 1979 Colo.Sess.Laws 1366, 1368.


. See, e.g., Southeastern Colorado Water Conservancy Dist. v. Huston, 197 Colo. 365, 593 P.2d 1347 (1979). The water claimed by the Huston filings was not sought for use, but rather to gain control over vast quantities of water in anticipation of the opportunity to sell that water in the future at a profit.


. Contrary to the majority’s holding, I do not believe that S.B. 481 extended Vidler. Rather, the legislative history demonstrates an intent on behalf of the legislature to codify Vidler. In fact, by requiring a showing of water availability, the majority effectively overrules Vidler to the extent that Vidler did not require a showing of water availability.


. A comment in a current law review interprets our cases from Florence forward as effectively creating a judicial permitting system for water rights. Mark E. Hamilton, Comment, The "Can and Will” Doctrine of Colorado Revised Statute Section 37-92-305(9)(b): Changing the Nature of Conditional Water Rights in Colorado, 65 U.Colo. L.Rev. 947 (1994). The author notes that Colorado is the only prior appropriation state which does not have an administrative permitting *977scheme. Id. at 969. Whether or not a permitting system is desirable is debatable. It is clear, however, that development and implementation of a permitting system requires many difficult policy choices to determine which applicants will receive how much water for what purpose. Those important choices do not seem susceptible to adjudication on a case-by-case basis without legislative guidance.